The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray concurred.
Fines imposed in the Court of the mayor or recorder of a city or before any officer of a municipal corporation, having authority to impose fines, must, as a general rule, be paid into the treasury of the city, town, or other municipal corporation, unless the law specifically directs otherwise.
There is no statute which interferes with this disposition of the fund arising from fines, as far as concerns the city of Sacramento. Therefore the judgment is reversed.